nA Bh WO NO

Co ON DW

10

12
13
14
15
16
17
18
19
20
21
22
23
24

26
27
28

JS -6

UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CHRIS CARTER, Case No. CV 19-7788 JGB(JC)

Petitioner,
JUDGMENT
V.

JIM ROBERTSON, Warden,

Respondent.

 

Pursuant to this Court’s Order (1) Summarily Dismissing Petition for Writ
of Habeas Corpus and Action; and (2) Denying a Certificate of Appealability,
IT IS ADJUDGED that the Petition for Writ of Habeas Corpus and this action are
dismissed.

IT IS SO ADJUDGED.
DATED: October 30, 2019

   

LE JESUS G- BERNAL
TATES DISTRICT JUDGE

 
